DETAILED ACTION
This Office action supersedes the previous Office action mailed on 09/23/2022.
The amendment filed on 09/14/2022 has been entered and fully considered. Claims 1-15 are pending. Claims 11-15 have been withdrawn from consideration. Claims 1-10 are considered on merits, of which claim 1 and 9 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of copending Application No. 16/345,427 in view of Gallagher et al. (British Journal of Dermatology, 2008). Gallagher teaches that the volatile malodourous materials subsequently being extracted from the hydrogel layer for analysis (page 782, par 2). At time before the filing, it would have been obvious to one of ordinary skill in the art to extract the volatile malodourous materials from the hydrogel layer, in order to analyze the VOCs.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al. (US 2007/0282237, IDS) in view of Cristancho et al. (The Journal of Supercritical Fluids, 2012) (Cristancho).
Regarding claim 1, Munro teaches a method of sampling volatile malodorous materials (sweat) from the human skin (par [0080]), said method comprising the topical application of a patch comprising an absorbent hydrogel layer (par [0016][0138]) and a backing sheet adhered to the hydrogel layer (par [0052]), the volatile malodourous materials (sweating by the skin) being absorbed into the hydrogel layer (par [0080]).
Munro does not specifically teach that the volatile malodourous materials subsequently being extracted from the hydrogel layer, wherein the extraction of the volatile materials from the hydrogel layer is performed using supercritical fluid technology, and further wherein the supercritical fluid is supercritical carbon dioxide. However, Cristancho teaches that the extraction of the volatile materials from an absorbent polymer is performed using supercritical fluid technology (Fig. 1, page 125, par 2), and further wherein the supercritical fluid is supercritical carbon dioxide (Table 1, page 125, par 8). Cristancho teaches that “Typically, static methods (not relying upon rotating equipment) are preferable because they are less costly and simpler to operate. However, the reduction of VOC content to less than 100 ppm can be challenging for standard devolatilization methods, and a need exists to investigate alternative processes, such as supercritical devolatilization.” (page 124, par 1). Cristancho teaches that “In short, either supercritical ethane or supercritical CO2 can extract VOCs from polyethylene pellets. Supercritical ethane has higher extractive capabilities, but CO2 has environmental and safety advantages.” (page 129, par 1). At time before the filing, it would have been obvious to one of ordinary skill in the art to extract the volatile materials from the hydrogel layer using supercritical fluid technology, and further wherein the supercritical fluid is supercritical carbon dioxide, in order to reduce the VOC content in the hydrogel to less than 100 ppm.
Regarding claim 2, Munro teaches that wherein the hydrogel layer comprises a hydrophilic polymer (par [0151]).
Regarding claim 3, Munro teaches that wherein the hydrophilic polymer is poly(2-hydroxyethylmethacrylate) or a metal salt of poly(2-acrylo-2-methyl-1-propanesulfonic acid) (par [0151]).
Regarding claim 4, Munro teaches that wherein the hydrophilic polymer is a metal salt of poly(2-acrylo-2-methyl-1-propanesulfonic acid) crosslinked with poly( ethylene glycol) diacrylate (par [0151]).
Regarding claim 5, Munro teaches that wherein the backing sheet comprises a pressure sensitive adhesive (par [0141]).
Regarding claim 6, Munro teaches that wherein the pressure sensitive adhesive comprises an acrylic polymer or a triblock copolymer of styrene with butadiene or isoprene, the block copolymer being formulated with oil (par [0055]).
Regarding claim 7, Munro teaches that wherein the hydrogel layer or pressure sensitive adhesive comprises a tackifier (par [013]).
Regarding claim 9, Christancho teaches that wherein the extraction of the volatile materials from the hydrogel layer is performed using supercritical carbon dioxide at a temperature of from 20ºC to 50ºC (36ºC) and at a pressure of from 10 to 30 MPa (20.4 Mpa) (Table 1).
Regarding claim 10, the volatile malodourous materials from human skin intrinsically contains volatile fatty acids.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Cristancho as applied to claims 1-7 and 9-10 above, and further in view of Yahiaoui et al. (US 2010/0198177, IDS).
Regarding claim 8, Munro does not specifically teach that wherein the absorbent hydrogel layer is separated from direct contact with the skin by a permeable membrane. However, Yahiaoui teaches that the absorbent hydrogel layer is separated from direct contact with the skin by a permeable membrane (123) (Fig. 4, par [0071]). Yahiaoui teaches that “Because the liner 123 separates the absorbed fluid from the skin of the wearer, the absorbent article provides a sensation of dryness to the wearer” (par [0071]). At time before the filing it would have been obvious to one of ordinary skill in the art to separate the absorbent hydrogel layer from directly contact with the skin by a permeable membrane, in order to provide a sensation of dryness to the wearer.

Response to Arguments.
The Terminal disclaimer filed 09/14/2022 is not approved. Therefore, the obvious double patenting rejection still remains.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Turning now to Cristancho, which the Examiner uses to remedy the acknowledged deficiency of using supercritical fluid technology to extract volatile materials from the hydrogel layer, Cristancho teaches away from the use of supercritical carbon dioxide. At least on page 129 in the conclusions and recommendations of Cristancho, Cristancho teaches that "supercritical ethane is an effective extractor of VOCs from polyethylene pellets" and that "[s]ingle extractions using ethane were as effective as multiple extractions using CO2." In other words, Cristancho motivates a skilled artisan to employ ethane as for extraction rather than  
carbon dioxide. Applicant also notes on page 129 that Cristancho teaches supercritical carbon dioxide extraction is best used at low pressures (7.6 MPa) and moderately high temperature (60C). In fact, Cristancho further teaches that "[l]ower temperatures (36°C) are ineffective." As such, Cristancho fails to render obvious the conditions taught in the present application on page 5, line 12 (i.e., supercritical carbon dioxide at a temperature of from 20C to 50C and at a pressure of from 100 to 300 Bar (from 10 to 30 MPa).) and instead expressly teaches away from the supercritical fluid technology in the pending claims. Thus, it would not have been obvious to one of ordinary skill in the art to combine the cited combination of references because Cristancho teaches away from use of supercritical carbon dioxide at the specific conditions disclosed in the present application. (remark, page 5-6).
Examiner respectfully disagrees. Cristancho teaches that “In short, either supercritical ethane or supercritical CO2 can extract VOCs from polyethylene pellets. Supercritical ethane has higher extractive capabilities, but CO2 has environmental and safety advantages.” (page 129, par 1). Thus, Cristancho does not teach away from the use of supercritical carbon dioxide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797